t c summary opinion united_states tax_court colleen c cheramie petitioner v commissioner of internal revenue respondent docket no 1817-12s filed date colleen c cheramie pro_se john k parchman for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s federal_income_tax for and of dollar_figure and dollar_figure respectively as well as an addition_to_tax under sec_6651 for of dollar_figure and accuracy-related_penalties for and of dollar_figure and dollar_figure respectively after concessions by respondent the issues remaining for decision are whether payments by craig cheramie to petitioner and to third parties on petitioner’s behalf totaling dollar_figure for are includable in petitioner’s gross_income as alimony we hold that they are unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar respondent concedes dollar_figure of the original dollar_figure amount determined to be unreported alimony income for petitioner for this concession reduces the amount of unreported alimony income still in issue for to dollar_figure in addition respondent concedes dollar_figure of the original dollar_figure amount determined to be unreported alimony income for petitioner for this concession reduces the amount of unreported alimony income still in issue for to dollar_figure finally respondent also concedes the sec_6662 penalty for respondent’s brief states that after he conceded dollar_figure of the original continued whether mr cheramie’s payments to petitioner totaling dollar_figure for are includable in petitioner’s gross_income as alimony we hold that they are whether petitioner is liable for an addition_to_tax under sec_6651 for we hold that she is whether petitioner is liable for a sec_6662 accuracy-related_penalty for we hold that she is not background none of the facts have been stipulated petitioner resided in louisiana at the time the petition was filed continued amount determined in the notice_of_deficiency for dollar_figure remains in issue however it appears that a transposition of numerals occurred during calculations most likely by the subtraction of the conceded amount from dollar_figure rather than the amount determined in the notice_of_deficiency of dollar_figure therefore we proceed on the basis that the remaining amount in issue for is dollar_figure dollar_figure-dollar_figure respondent’s brief states that after conceding dollar_figure and dollar_figure totaling dollar_figure of the original amount determined in the notice_of_deficiency for dollar_figure remains in issue however it appears that a transposition of numerals occurred during calculations most likely by the subtraction of the conceded amount from dollar_figure rather than the amount determined in the notice_of_deficiency of dollar_figure therefore we might proceed on the basis that the remaining amount in issue for is dollar_figure dollar_figure-dollar_figure however because of a dollar_figure discrepancy attributable most likely to rounding the remaining amount in issue is actually dollar_figure as discussed infra petitioner married mr cheramie in the couple had two children after separating in date the couple was granted a divorce in date by the 24th judicial district for the parish of jefferson louisiana local court in date mr cheramie and petitioner through their attorneys agreed to a consent judgment by the local court under which mr cheramie was to make direct payments to petitioner and to pay her american express and visa bills during the consent judgment stated that t he parties are not denominating any of the payments as spousal or child_support in date a hearing officer issued recommendations which became the basis for an interim judgment by the local court on date the interim judgment awarded petitioner dollar_figure per month from mr cheramie from date through date and increased the amount to dollar_figure per month effective date in addition the interim judgment ordered mr cheramie to pay petitioner dollar_figure per month in child_support effective date mr cheramie’s payments to or on behalf of petitioner in during mr cheramie paid petitioner’s american express bills totaling dollar_figure and visa bills totaling dollar_figure for a total of dollar_figure in addition mr cheramie wrote checks directly to petitioner totaling dollar_figure in sum mr cheramie paid dollar_figure to petitioner or to third parties on petitioner’s behalf in pursuant to the consent judgment mr cheramie’s payments to petitioner in in mr cheramie paid the monthly mortgage on the home where petitioner and her children resided he subtracted the amount of the mortgage payments as well as other expenditures from the court-ordered monthly payment of dollar_figure and paid the balance to petitioner by check overall mr cheramie issued checks directly to petitioner totaling dollar_figure for one such check which was dated date was for dollar_figure petitioner’s and federal_income_tax returns petitioner hired a certified_public_accountant c p a to prepare her and tax returns petitioner filed her form_1040 u s individual_income_tax_return for on date on it petitioner did not report any alimony income petitioner timely filed her form_1040 u s individual_income_tax_return for on it petitioner reported dollar_figure of alimony income such amount did not include the aforementioned check dated date for dollar_figure notice_of_deficiency respondent issued a notice_of_deficiency determining deficiencies in income_tax of dollar_figure for and dollar_figure for in addition respondent determined that petitioner was liable for an addition_to_tax for failure_to_file under sec_6651 for and accuracy-related_penalties under sec_6662 for and respondent determined that amounts paid_by mr cheramie to petitioner and to third parties on behalf of petitioner constituted alimony income petitioner timely filed a petition for redetermination of the deficiencies and asserted that the amounts paid_by mr cheramie were not alimony income petitioner also challenged the addition_to_tax and the accuracy-related_penalties i burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue respondent has since conceded the accuracy-related_penalty for see supra note relevant to ascertaining the taxpayer’s liability and satisfies certain other requirements petitioner did not allege that sec_7491 applies nor did she introduce the requisite evidence to invoke that section therefore the burden_of_proof remains on petitioner ii alimony for alimony to be taxable to the payee the payments must satisfy all of the elements of sec_71 classification of a payment as alimony under a state statute does not necessarily mean that the payment is considered alimony under federal tax law if any of the elements required by sec_71 is missing 102_f3d_842 6th cir aff’g tcmemo_1995_183 sec_71 lists six statutory requirements for a payment to be considered alimony we discuss them in turn a payments must be made in cash sec_71 provides that to be considered alimony payments must be made in cash checks and money orders payable on demand are considered cash sec_1_71-1t q a-5 temporary income_tax regs fed reg date the record includes checks written by mr cheramie to petitioner and to third parties on petitioner’s behalf therefore the first requirement is satisfied b payments must be received by or on behalf of a spouse or former spouse under_a_divorce_or_separation_instrument sec_71 provides that alimony payments must be made under_a_divorce_or_separation_instrument sec_71 defines such an instrument as a decree of divorce or separate_maintenance a written instrument incident to such a decree a written_separation_agreement or decree requiring spousal support taxable_year an agreement reached by the parties which is approved by a judgment of the court granting the divorce makes both the agreement and the judgment incident to the divorce see dewailly v commissioner tcmemo_1976_71 tax ct memo lexi sec_332 at here the local court issued both the divorce decree and the consent judgment therefore the consent judgment under which mr cheramie made payments to petitioner and to credit card companies on her behalf is a judgment incident to the divorce decree accordingly for sec_71 is satisfied taxable_year in mr cheramie made direct payments to petitioner and payments on petitioner’s behalf pursuant to the consent judgment before date after that time mr cheramie made payments directly to petitioner pursuant to the date interim judgment because both the consent judgment and the interim judgment were approved by the court granting the divorce payments made pursuant to the consent judgment or the interim judgment were incident to the divorce decree see dewailly v commissioner tax ct memo lexi sec_332 at thus for sec_71 is satisfied c the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under sec_71 and not allowable as a deduction under sec_215 under sec_71 the divorce_or_separation_instrument must clearly and explicitly state that the payments are not to be treated as income if they are to be tax free see 125_f3d_551 7th cir aff’g tcmemo_1995_554 see also baker v commissioner tcmemo_2000_ if the divorce_or_separation_instrument does not expressly state that the payments are not to be treated as income the payments are considered alimony for federal tax purposes assuming of course all other requirements are satisfied see richardson v commissioner f 3d pincite taxable_year in mr cheramie made payments under the consent judgment the consent judgment does not contain any language stating that any portion of the payments is not to be treated as income therefore sec_71 is satisfied taxable_year before the interim judgment in date mr cheramie made payments under the consent judgment which as discussed above does not contain any language stating that any portion of the payments is not to be treated as income the date interim judgment specified both child_support and alimony ordering mr cheramie to pay dollar_figure per month for child_support and dollar_figure for spousal support before date and dollar_figure for spousal support effective date the parties agree that child_support payments are not alimony only the amounts that were not child_support are in issue the interim judgment does not designate these payments as not being treated as income therefore sec_71 is satisfied d the parties are not members of the same household when the payments are made under sec_71 payments cannot qualify as alimony if legally_separated or divorced spouses are members of the same household at the time the payments are made mr cheramie moved out of the marital home when the couple separated in date and the couple has not lived together since that time the parties agree that petitioner and mr cheramie were not members of the same household for or therefore sec_71 is satisfied e there is no liability to make the payments after the death of the payee spouse sec_71 provides that for payments to qualify as alimony there can be no requirement that the payments continue after the death of the payee spouse the court documents in this case are silent on this point however a support agreement that does not explicitly provide that payments terminate upon the death of the payee spouse can still satisfy sec_71 if the payments terminate at the payee spouse’s death by operation of state law see 541_f3d_973 9th cir aff’g tcmemo_2006_ see also kean v commissioner tcmemo_2003_163 aff’d 407_f3d_186 3d cir louisiana law provides that spousal support payments terminate upon the death of either party see la civ code ann art as applicable to the years in issue because mr cheramie’s payments to petitioner would terminate under louisiana law upon petitioner’s death sec_71 is satisfied f payments do not qualify as child_support under sec_71 sec_71 provides that even if the payments satisfy the requirements discussed above any payment which the terms of the divorce_or_separation_instrument fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of children of the payor spouse is not alimony sec_71 for a payment to be considered child_support the divorce or separation agreement must fix an amount or proportion of the payment as being payable for the support of the children of the payor spouse id under sec_71 child_support payments may be separated out of alimony payments for tax purposes but only if the amount intended for child_support is sufficiently identifiable kean v commissioner f 3d pincite where support is unallocated the entire amount is attributable to the payee spouse’s income id sec_1_71-1 income_tax regs provides i f the periodic_payments are received by the wife for the support and maintenance of herself and of minor children of the husband without such specific designation of the portion for the support of such children then the whole of such amounts is includible in the income of the wife as provided in sec_71 therefore if the amount intended to be child_support is not specifically designated the entire amount is includible as alimony income to the payee spouse taxable_year the consent judgment did not allocate any amount or percentage of mr cheramie’s payments to petitioner or to third parties on petitioner’s behalf as child_support therefore the amounts received by and on behalf of petitioner are not child_support but are alimony income to petitioner see sec_71 see also kean v commissioner f 3d pincite sec_1_71-1 income_tax regs thus sec_71 is satisfied taxable_year before the date interim judgment mr cheramie made payments to petitioner pursuant to the consent judgment the interim judgment ordered mr cheramie to pay dollar_figure per month in child_support and dollar_figure per month in spousal support from date through date and dollar_figure per month for spousal support effective date the parties have agreed on the characterization of all payments but one thus the only payment left in dispute is the date check for dollar_figure petitioner states that she did not include the date payment in income for the same reason that she did not include the payments because the payment was made pursuant to the consent judgment ie because the consent judgment did not specify whether payments thereunder were alimony or child_support she did not consider any such payment to be alimony but as discussed above because the consent judgment did not allocate payments between alimony and child_support the date payment is considered alimony see sec_71 see also kean v commissioner f 3d pincite sec_1_71-1 income_tax regs moreover the interim judgment did not retroactively recharacterize the prior payments for tax purposes see eg 79_tc_415 thus petitioner must include the dollar_figure payment in income in sum all of the requirements to classify payments as alimony under sec_71 have been satisfied with respect to the amounts remaining in dispute accordingly petitioner must include alimony of dollar_figure in income for and alimony of dollar_figure for iii addition_to_tax under sec_6651 for sec_6651 imposes an addition_to_tax for failure to timely file a required return unless it is shown that the failure was due to reasonable_cause and not willful neglect the amount of the addition_to_tax i sec_5 of the amount of tax required to be shown on the return if the failure_to_file is not more than one month with an additional for each additional month during which the failure continues not exceeding in aggregate sec_6651 under sec_6651 the amount of tax required to be shown on the return must be reduced by the amount of any part of the tax which is paid on or before the due_date of the return and by the amount of any credit against the tax which may be claimed on the return with respect to a taxpayer’s liability for any addition_to_tax or penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax or penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a welch v helvering u s pincite to the extent that a taxpayer may assert reasonable_cause for failing to timely file a return she has the burden_of_proof higbee v commissioner t c pincite jordan v commissioner tcmemo_2005_266 to satisfy this burden the taxpayer must show that she exercised ordinary business care and prudence but was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs respondent did not receive petitioner’s income_tax return until date petitioner stated that she filed the return late because she and her c p a did not have the proper information to timely file a tax_return for however the unavailability of information or records does not necessarily establish reasonable_cause for failure to timely file a tax_return jacobson v commissioner tcmemo_2003_227 rather a taxpayer is required to file timely on the basis of the best information available and to file an amended_return later if necessary id respondent has satisfied his burden of production by demonstrating that petitioner filed her return late in contrast petitioner has not produced evidence sufficient to satisfy her burden of proving that her failure to timely file was due to reasonable_cause and not willful neglect therefore petitioner is liable for the addition_to_tax for pursuant to sec_6651 iv accuracy-related_penalty for sec_6662 and b and imposes an accuracy-related_penalty equal to of the amount of any underpayment_of_tax that is due to the taxpayer’s negligence or disregard of rules or regulations or that is attributable to any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 by definition and as applicable herein an understatement is the excess of the tax required to be shown on the tax_return over the tax actually shown on the return sec_6662 in general an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 as discussed above sec_7491 places on the commissioner the burden of production with respect to a taxpayer’s liability for any penalty higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a welch v helvering u s pincite sec_6664 provides an exception to the imposition of the accuracy- related penalty with respect to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances including the taxpayer’s knowledge education and experience as well as the taxpayer’s reliance on professional advice thomas v commissioner tcmemo_2013_60 see also 115_tc_43 providing a three-prong test to establish reasonable reliance on professional advice aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs although respondent has made some concessions it is unlikely that those concessions would result in the understatement of income tax’s not being substantial for assuming arguendo that respondent has met his burden of production in the instant case we nevertheless conclude that petitioner has carried her burden with respect to reasonable_cause and good_faith it is clear from the record that petitioner is very inexperienced in legal financial_accounting and tax matters under the circumstances we accept petitioner’s testimony that she relied on the language in the consent judgment that t he parties are not denominating any of the payments as spousal or child_support to mean that mr cheramie’s payments were not alimony we also accept petitioner’s testimony that she relied on her attorneys in her divorce proceedings to advise her if her understanding was incorrect such that mr cheramie’s payments would constitute alimony because petitioner’s attorneys did not disabuse her of her understanding petitioner rationally concluded that her understanding was correct and that the payments did not constitute alimony also noteworthy is the fact that petitioner had her tax_return prepared by a c p a who was aware of petitioner’s divorce and payments made by mr cheramie finally we note the complexity of petitioner’s divorce as demonstrated by the magnitude of respondent’s concessions both during and after trial in sum we are satisfied that petitioner acted in good_faith and comes within the reasonable_cause exception of sec_6664 see thomas v commissioner tcmemo_2013_60 see also neonatology assocs p a v commissioner t c pincite humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs therefore we hold that petitioner is not liable for the accuracy-related_penalty under sec_6662 for conclusion we have considered all of the arguments advanced by the parties and to the extent not expressly addressed we conclude that those arguments do not support results contrary to those reached herein to give effect to our disposition of the disputed issues as well as respondent’s concessions decision will be entered under rule
